Citation Nr: 0204719	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  96-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for ulcerative colitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1994 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In October 1997, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in April 2002.


FINDINGS OF FACT

The veteran's current disability of chronic ulcerative 
colitis is related to an episode of intestinal disease while 
he was on active duty.


CONCLUSION OF LAW

Ulcerative colitis was incurred in service. 38 U.S.C.A. 
§§  1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO and the 
Board have notified the veteran of the requirements in law to 
establish service connection for a disability claimed to have 
been incurred during active service.  As directed by the 
Board in the remand of October 1997, the RO obtained a 
medical opinion on the issue of the relationship of a current 
gastrointestinal disorder to the veteran's reported symptoms 
while on active duty.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and the notice 
provisions of the VCAA have been complied with. The Board 
will, therefore, proceed to consider the veteran's claim on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The veteran has stated that in service he was diagnosed with 
ulcerative colitis and that during the period May to July 
1995 he was treated for this condition during hospitalization 
at Fort Benning, Georgia.  The National Personnel Records 
Center (NPRC) has reported that the veteran's service medical 
records are unavailable and were presumably destroyed in a 
fire at that facility in 1973.  A search of alternative 
sources yielded no information concerning treatment of the 
veteran for ulcerative colitis in service in 1955.  In a case 
where the appellant's service medical records were presumably 
destroyed, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The veteran has informed treating and examining physicians 
that, after inservice treatment, his intestinal disorder was 
asymptomatic until a recurrence in 1991.  A private 
radiologist reported that findings of a barium enema in July 
1991 were highly suggestive of ulcerative colitis.  A. M., 
MD, reported that he diagnosed ulcerative colitis in July 
1991 and referred the veteran to G. S., MD, who reported in 
March 1994 that: the veteran had a history of severe 
ulcerative colitis during military service, and his symptoms 
at that time resolved with hospital treatment; the disease 
was quiescent until July 1991, when abdominal pain, diarrhea, 
and rectal bleeding recurred; and, although his symptoms had 
been brought under control, the veteran required continuous 
medical therapy to prevent relapse.

At a VA examination in April 1994, the diagnosis was 
ulcerative colitis, extent unknown, probably in remission 
while under treatment.  The examiner commented that the 
veteran could have a relapse.

In July 1994 and September 1994, Dr. G. S. reported that the 
veteran had had flare-ups of ulcerative colitis.

At a VA examination in September 1998, the diagnosis was 
chronic ulcerative colitis.

As requested by the Board in the remand of October 1997, a 
specialist in gastroenterology was requested to offer an 
opinion on the likelihood of a relationship between the 
veteran's current chronic ulcerative colitis and his claimed 
symptoms in service in 1955.  In December 2000, the VA 
gastroenterologist reported that, while it was "distinctly 
unusual" for someone to have a period of 35 years without 
symptoms followed by 10 years of frequent symptoms, the best 
current assessment was that his current symptoms are at least 
as likely as not related to his inservice symptoms.

The medical opinion of the specialist in gastroenterology 
supports the veteran's contention that his current ulcerative 
colitis is related etiologically to an episode of intestinal 
disease during active service.  Therefore, the Board 
concludes that entitlement to service connection for 
ulcerative colitis is established.   


ORDER

Service connection for ulcerative colitis is granted.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

